Citation Nr: 1545083	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for dysfunction of the peroneal chain (claimed as left foot Achilles tendonitis).

2. Entitlement to service connection for left shoulder strain with numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

Since the last adjudication of the claim by the RO, additional evidence consisting of private treatment records has been received.  See 38 C.F.R. § 20.1304 (2015).  The Veteran has waived agency of original jurisdiction (AOJ) review of this evidence.  Id.  Therefore, the Board may consider the evidence in its adjudication of the claims.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, chronic dysfunction of the peroneal chain is a result of military service.


CONCLUSION OF LAW

The criteria for service connection for chronic dysfunction of the peroneal chain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of entitlement to service connection for a left foot disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran has filed a claim of entitlement to service connection for left foot Achilles tendonitis.  Service treatment records show that he fractured his left fifth metatarsal in September 2003 and wore a cast for a few weeks.  He was also treated for Achilles tendonitis in May 2004.  
Post-service treatment notes reflect that the Veteran receives private treatment from a chiropractor and podiatrist, as well as physical therapy for left foot symptoms.  In a May 2015 letter, the podiatrist stated that he had diagnosed peroneal tendinitis/dysfunction/insufficiency with sinus tarsitis and a slight case of Achilles tendinitis.  He indicated review of the Veteran's service treatment records and, based on those records and consideration of the Veteran's medical history and symptoms, he opined that given the history of delayed union following Jones-fracture, the Veteran's current symptomatology is consistent with chronic dysfunction of the peroneal chain.  Thus, the examiner associated the Veteran's left foot tendonitis disability with his in-service injury. 

In contrast, the February 2012 VA examiner opined that the current tendonitis disability was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner noted that service treatment records show slow healing of a fifth MTP fracture and treatment several months later for Achilles tendonitis, as well as lack of treatment for nearly five years after separation.  Consequently, the examiner concluded that the evidence that is available for review did not support the contention that Veteran's current Achilles tendonopathy is a consequence of or related to his Achilles tendonitis in 2004.  The examiner stated that the fifth metatarsal fracture was also unlikely to cause residual Achilles tendonopathy.  In forming this opinion, the examiner consulted with a VA podiatrist.

In light of the above, the Board determines that the evidence for and against a relationship between the Veteran's current left foot tendonitis disability and his military service is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran claimed entitlement to service connection for Achilles tendonitis, but his current disability has been identified by his treating podiatrist as chronic dysfunction of the peroneal chain.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, service connection for chronic dysfunction of the peroneal chain is granted.
ORDER

Entitlement to service connection for chronic dysfunction of the peroneal chain is granted.


REMAND

With regard to the Veteran's service connection claim for the left shoulder, the Board determines that a remand is necessary.  The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran had not sought medical care for any left shoulder disability until the VA examination, more than six years post-discharge.  The examiner then stated that it is reasonable to assume that if a significant shoulder condition existed, the Veteran would have sought diagnosis/treatment for it within a year of separation.  In addition, the examiner indicated that absent any documentation of ongoing treatment for a chronic shoulder condition since service, any shoulder condition that is claimed more than six years later is likely to have been incurred after separation.  However, the Board notes that an MRI was performed in March 2012 that apparently was ordered in connection with the VA examination, but the findings were not considered in the opinion.  Thus, the examiner's opinion is inadequate as it did not address whether any disability shown by the MRI could be a result of an in-service event, injury, or disease, regardless of the documented lack of post-service treatment.  See Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to assess the existence and etiology of a left shoulder disability.  The entire claims file should be made available for review in conjunction with the examination.  Upon review of the record, the examiner must respond to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed disability of the left shoulder began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  The examiner must not only document the Veteran's assertions regarding left shoulder symptoms since service, he or she must consider and discuss those complaints in the opinion including the results of the March 2012 MRI.

2. Notify the Veteran that he must report for any examination and cooperate in the development of the claims.  Not reporting for a VA examination without a showing of good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


